 

Exhibit 10.37

 


FIRST AMENDMENT

TO

STOCKHOLDERS’ AGREEMENT

 

THIS FIRST AMENDMENT TO THE STOCKHOLDERS’ AGREEMENT (this “First Amendment”),
dated as of December 7, 2004, by and among ATS ACQUISITION HOLDING CO., a
Delaware corporation (the “Company”), XPRESS HOLDINGS, INC., a Nevada
corporation (“Investor”), and the undersigned Management Stockholder amends the
Stockholders’Agreement (the “Agreement”), dated as of October 21, 2004, among
the Company, Investor, and the Management Stockholders identified in the
Agreement. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement.

WHEREAS, the Purchase Agreement (as defined in the Agreement) originally
provided for the purchase by Investor of sixty-three thousand three hundred ten
(63,310) shares of Common Stock for the aggregate purchase price of Six Million
Two Hundred Fifteen Thousand Seven Hundred Seventy-Five and 80/100 Dollars;

 

WHEREAS, the Purchase Agreement also provided for the issuance to the Management
Stockholders of sixty-five thousand eight hundred ninety-four (65,894) shares of
Common Stock in exchange for the contribution to the Company of an aggregate of
one hundred thirty-one thousand seven hundred eighty-eight (131,788) Arnold
Membership Interests;

 

WHEREAS, each of the foregoing assumed a valuation of the Arnold Membership
Interests of Forty-Nine and 09/100 Dollars ($49.09) per Arnold Membership
Interest;

 

WHEREAS, the Purchase Agreement has been amended to reflect a modified valuation
of Arnold Membership Interests has of Forty-Nine and 08/100 Dollars ($49.08) per
Arnold Membership Interest;

 

WHEREAS, the parties to the Agreement now desire to enter into this First
Amendment to change certain option prices to reflect the modified valuation;

 

WHEREAS, the undersigned Management Stockholder will own a Majority Interest of
Common Stock under the Agreement has the authority under Section 7.4 of the
Agreement to amend the Agreement on behalf of all Management Stockholders.

 

NOW, THEREFORE, in consideration of the agreements, terms and conditions set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:

 

 


--------------------------------------------------------------------------------



 

 

 

1.

Section 3.1(c)(i) of the Agreement is hereby amended to change the Initial
Investor Purchase Price to Six Million Four Hundred Seventy-Three Thousand Two
Hundred Fifty-Nine and 36/100 Dollars ($6,473,259.36).

2.

Section 3.2(c)(i) of the Agreement is hereby amended to change the Management
Base Amount to Six Million Two Hundred Nineteen Thousand Four Hundred Seventeen
and 60/100 Dollars ($6,219,417.60).

 

3.

Except as expressly provided in this Amendment, all of the terms and conditions
of the Agreement remain in full force and effect and are fully binding upon and
enforceable against the parties hereto.

 

4.

This Amendment may not be amended or modified except by a written agreement
signed by the parties hereto.

 

5.

This Amendment shall be governed by and construed in accordance with the
internal laws of the State of Delaware applicable to agreements made and to be
performed entirely within the State of Delaware, without regard to the conflicts
of law principles thereof.

 

6.

This Amendment may be executed in several counterparts, and all counterparts so
executed shall constitute one agreement, binding on the parties hereto,
notwithstanding that such parties are not signatories to the same counterpart.

 

 

Signature Page Follows

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first written above.

 

ATS ACQUISITION HOLDING CO.

 

By:  /s/ Michael S. Walters                                  

Name: Michael S. Walters

Title: President and Chief Executive Officer

XPRESS HOLDINGS, INC.

 

By:         /s/ Rebecca Howell                                   

Name:    Rebecca Howell                                          

Title:

      Secretary & Treasurer                              

MICHAEL S. WALTERS

                 /s/ Michael S. Walters                           

 

 

 

--------------------------------------------------------------------------------